Filed 10/4/19
                CERTIFIED FOR PUBLICATION


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                          DIVISION TWO


 WILLIAM GARCIA et al.,                    B292322

         Plaintiffs and Respondents,       (Los Angeles County
                                           Super. Ct. No. BC633915)
         v.

 REIJO K. MYLLYLA et al.,

         Defendants and Appellants.




     APPEAL from a judgment of the Superior Court of Los
Angeles County. Monica Bachner, Judge. Affirmed.
     James G. Lewis for Defendants and Appellants.
     Musick, Peeler & Garrett, Dan Woods; Inner City Law
Center, Kimberly A. Miller, Hannah Courtney; Alder Law,
Michael Alder and Alexis Gamliel for Plaintiffs and Respondents.
              _________________________________
       Nine individual tenants (collectively, Plaintiffs) prevailed
in a jury trial on claims against the former owners of an illegally
operated building stemming from uninhabitable conditions in the
building. The former owners, Reijo Myllyla and the Estate of
Hellen Terttu Hill (collectively, Myllyla), appeal from the
judgment, arguing that: (1) the jury’s award of punitive damages
was not supported by the evidence and was excessive; (2) the
jury’s award of noneconomic damages was not supported by the
evidence; (3) the trial court should have granted a set-off to the
damage award based upon amounts paid by prior settling
defendants; and (4) repeated references to Myllyla as a liar
during trial resulted in unfair prejudice. We reject each of
Myllyla’s arguments and affirm.
                          BACKGROUND
1.     The Evidence
       Until February 26, 2015, Myllyla owned a two-family
residential building on Hartford Avenue in Los Angeles (the
Building). Although it was zoned as a duplex, Myllyla illegally
rented it as 12 separate units.
       Only two units in the Building had kitchens, and there
were only two community rest rooms. There was evidence that
human waste had been thrown out of the Building and had
collected on the back. There were openings that permitted
rodents and vermin to enter. Steps to the Building were infected
with dry rot and were close to collapsing. The Building contained
illegal electrical work. An inspection by Plaintiffs’ expert
revealed dead and live cockroaches throughout the Building and
dirty bathrooms.
       As discussed further below, each of the Plaintiffs testified
about his or her experiences in the building, which included




                                 2
cockroaches, bed bugs and other vermin; mold; and filthy
conditions in common areas. Tenants were forced to wash their
dishes outside the Building. There were several months when
the Building had no power or water and residents had to
purchase buckets of water from Myllyla’s daughter. One tenant
had a cockroach removed from her ear.1
       Records from the City of Los Angeles Housing Department
(Department) showed that Myllyla repeatedly and falsely told the
Department that the Building was occupied only by family
members. The Department does not have jurisdiction to inspect
or respond to complaints about such a building. Myllyla admitted
that he lied to the Department about the Building’s occupancy to
avoid inspection. He acknowledged that he operated the Building
illegally for 13 years because he could not bring it up to code.
2.     Proceedings Below
       Plaintiffs’ first amended complaint (Complaint) named
Myllyla along with the current owners who purchased the
Building from Myllyla in February 2015. The current owners
settled and were dismissed in January 2018.
       The claims against Myllyla were tried to a jury in a
bifurcated proceeding in April and May 2018. The jury returned
a special verdict in favor of each of the Plaintiffs on each
plaintiff’s claims for negligence; breach of implied warranty of
habitability; premises liability; negligent failure to provide


      1 Although this incident and the months without water
apparently occurred before the period for damages permitted by
the statute of limitations, as discussed below the jury could have
reasonably found that prior traumatic experiences in the
Building made Plaintiffs more sensitive to problems that
continued into the statutory period.




                                 3
habitable premises; breach of implied covenant of quiet
enjoyment; intentional infliction of emotional distress; and
nuisance. The jury awarded economic damages in the form of
rent abatement to each plaintiff in amounts ranging from $0 to
$7,000, and awarded noneconomic damages for each plaintiff of
either $10,000 or $15,000. The jury also found that Myllyla
engaged in conduct amounting to malice, oppression or fraud.
       Following the second phase of the bifurcated trial, the jury
awarded each plaintiff $95,000 in punitive damages.
                           DISCUSSION
1.     The Punitive Damage Awards Were Proper
       A.    Myllyla forfeited his argument that
             Plaintiffs failed to introduce evidence of
             his net worth
       Myllyla argues that the punitive damage awards were
improper because Plaintiffs did not prove Myllyla’s net worth.
The record shows that Plaintiffs were excused from this
requirement because Myllyla refused to produce evidence of his
financial condition.
       A plaintiff who seeks punitive damages ordinarily must
introduce evidence of a defendant’s net worth. (Adams v.
Murakami (1991) 54 Cal. 3d 105.) This rule is based on the fact
that “[a] reviewing court cannot make a fully informed
determination of whether an award of punitive damages is
excessive unless the record contains evidence of the defendant’s
financial condition.” (Id. at p. 110.) That is because whether a
punitive damage award “ ‘exceeds the level necessary to properly
punish and deter’ ” depends upon a particular defendant’s
financial circumstances. (Ibid., quoting Neal v. Farmers Ins.
Exchange (1978) 21 Cal. 3d 910, 928.)




                                 4
      However, a defendant who thwarts a plaintiff’s ability to
meet this obligation may forfeit the right to complain about the
lack of evidence of his or her financial condition. In Mike
Davidov Co. v. Issod (2000) 78 Cal. App. 4th 597, the plaintiff
prevailed on its claim for fraud following a court trial. The trial
court then ordered the defendant to produce documents
concerning his net worth for a hearing on punitive damages. The
defendant did not comply with the order. (Id. at pp. 603–604.)
The appellate court held that the defendant was therefore
estopped from objecting to the absence of evidence of his financial
condition. (Id. at p. 600.) The court concluded: “By his
disobedience of a proper court order, defendant improperly
deprived plaintiff of the opportunity to meet his burden of proof
on the issue. Defendant may not now be heard to complain about
the absence of such evidence.” (Id. at p. 609.)
      Similarly, in Corenbaum v. Lampkin (2013) 215
Cal. App. 4th 1308 (Corenbaum), the court held that a defendant
was estopped from arguing that the evidence of his financial
condition was insufficient to support a punitive damage award
because he failed to comply with a subpoena requiring him to
produce records of his financial condition at trial. (Id. at pp.
1337–1338.) The court explained that “for purposes of requiring
attendance and the production of documents at trial, a subpoena
is equivalent to a court order.” (Id. at p. 1338.) In light of the
defendant’s failure to comply with the subpoena, the court
concluded that “he is estopped from challenging the punitive
damage awards based on lack of evidence of his financial
condition or insufficiency of the evidence to establish his ability to
pay the amount awarded.” (Ibid.; see Fernandes v. Singh (2017)
16 Cal.App.5th 932, 942 [“A defendant is in the best position to




                                  5
know his or her financial condition, and cannot avoid a punitive
damage award by failing to cooperate with discovery orders”].)2
       The same rule applies here. Before trial, Plaintiffs served
two notices on Myllyla pursuant to Code of Civil Procedure
section 1987, which establishes a procedure to compel a party to
attend trial and produce documents at trial in lieu of service of a
subpoena.3 Notice under this section has “the same effect as
service of a subpoena on the witness.” (§ 1987, subd. (b).) The
first notice, served on March 29, 2018, sought Myllyla’s presence
to testify at trial on April 17, 2018. The second notice, served on
April 13, 2018, sought Myllyla’s presence at trial along with
production of a variety of documents relating to his financial
condition.
       After the jury returned its verdict on May 1, 2018, the trial
court discussed with counsel their plans to proceed with the
punitive damages phase of trial. Plaintiffs’ counsel advised the
court that Plaintiffs had requested documents from Myllyla
relating to punitive damages, but “defense counsel has indicated
there won’t be any provided.” Plaintiffs’ counsel also told the
court that he understood Myllyla himself did not intend to



      2 The court in Corenbaum noted that the defendant had not
challenged the subpoena on appeal. (Corenbaum, supra, 215
Cal.App.4th at p. 1338.) In contrast, as discussed below, Myllyla
does challenge the validity of Plaintiffs’ notice seeking to compel
his attendance and the production of documents concerning his
financial condition. The distinction is not important, as we reject
Myllyla’s challenge to the validity of the notice.
      3Subsequent undesignated statutory references are to the
Code of Civil Procedure.




                                 6
appear, and that the proceeding therefore “will only be
argument.”
       The next day, Plaintiffs’ counsel confirmed that Myllyla
had not provided any documents, even though Plaintiffs had
“served a notice to appear at trial with a request for documents in
lieu of a subpoena.” Myllyla’s counsel responded that “the notice
she served did not ask for a single document that established net
worth as of the present.” At Myllyla’s request, the court reviewed
the notice and noted that it designated a number of financial
documents, including tax returns, financial statements and
account statements. The court concluded that it “certainly asks
for assets and liabilities.”
       Plaintiffs’ counsel also confirmed that Myllyla would not be
appearing, stating that “there is no evidence because the defense
has refused to provide it.” Myllyla’s counsel responded by stating
only that “[i]f she had the documents, there is no need to take
testimony.”
       Thus, the record shows that Myllyla failed to comply with
the notice to appear and Plaintiffs’ demand for documents, which
was the equivalent of a court order. Nor did he object to the
validity of the notice or the demand at trial. His refusal to
produce documents or to appear to testify is the reason that
Plaintiffs did not have evidence of his net worth. Myllyla is
therefore estopped from challenging the punitive damage award
on the ground that Plaintiffs failed to introduce such evidence.
       Myllyla argues that Plaintiffs’ notice was invalid because it
was served on April 13, only four days before trial, and it
therefore did not provide the required 20-day notice to produce
the requested documents or the required 10-day notice for a




                                 7
personal appearance. (See § 1987, subds. (b) & (c).) We reject the
argument.
      As discussed above, Myllyla did not object to the notice.
Section 1987, subdivision (c) provides the party served with a
request for documents with the option to file written objections
within five days of service, “or any other time period as the court
may allow.” Such objections excuse compliance unless the
serving party files a noticed motion with a showing of good cause.
With respect to a request for personal appearance, the served
party may file a motion to quash under section 1987.1. (See
§ 1987, subd. (b) [a notice for personal appearance “shall have the
same effect as service of a subpoena on the witness, and the
parties shall have those rights and the court may make those
orders . . . as in the case of a subpoena for attendance before the
court”].)
      As the trial court observed in denying Myllyla’s posttrial
motion for judgment notwithstanding the verdict, Myllyla did not
object to Plaintiffs’ notice at any time prior to or during trial. We
agree with the trial court’s conclusion that, “[g]iven Defendants
failure to either object (whether orally or in writing) or produce
Myllyla or the documents requested, Plaintiffs were entitled to
present argument to the jury regarding punitive damages
without considering Defendant Myllyla’s financial condition.”
      Myllyla attempts to avoid the consequences of his failure to
object by arguing that the shortened time for compliance meant
that the notice “on its face . . . is invalid.” Myllyla does not cite
any authority for the proposition that a person served with a
notice under section 1987 containing a shortened production time




                                 8
may simply ignore the notice on the ground that it is invalid.4
Enforcement of a notice to produce documents on a shortened
time schedule does not exceed the court’s authority (in contrast
to, for example, a notice that exceeds the court’s geographic
jurisdiction). (Cf. Amoco Chemical Co. v. Certain Underwriters at
Lloyd’s of London (1995) 34 Cal. App. 4th 554, 559 [notice to a
nonresident to appear in violation of section 1989 was “void on its
face” and no objection was therefore required].) Indeed, section
1987, subdivision (c) specifically states that a notice to produce
documents may be served 20 days before the time required for
attendance or “within any shorter period of time as the court may
order.”
       A rule that a served party has no obligation to object to the
time for compliance identified in a section 1987 notice would be
inconsistent with the specific objection procedure established by
section 1987, subdivision (c). It would also be inconsistent with
the rule concerning motions to quash (which applies to the
equivalent notice to appear under section 1987, subdivision (b)).
That rule identifies the specific situations in which a motion to


      4 In Morgan v. Davidson (2018) 29 Cal.App.5th 540, the
court held that the defendant’s failure to comply with notices to
produce financial documents under section 1987 excused the
plaintiff from the requirement to introduce evidence of the
defendant’s financial condition to obtain punitive damages. The
court rejected the argument that the notices in question were
untimely, finding that the trial court might have concluded that
they had been timely served. (Id. at p. 552.) The court therefore
did not reach the plaintiff’s alternative argument, identical to the
trial court’s finding here, that the defendant never objected to the
notices and therefore forfeited “any argument about an untimely
notice.” (Id. at p. 551.)




                                 9
quash is not necessary. (See, e.g., § 1987.1, subd. (c) [“Nothing in
this section shall require any person to move to quash, modify, or
condition any subpoena duces tecum of personal records of any
consumer served under paragraph (1) of subdivision (b) of Section
1985.3 or employment records of any employee served under
paragraph (1) of subdivision (b) of Section 1985.6”].) The
exemption of some kinds of defective subpoenas from a
requirement to file a motion to quash implies that such a
requirement exists to challenge other alleged defects.
       Finally, Myllyla’s argument ignores his own conduct in
responding to the notice to appear. Even if Myllyla could have
challenged the April 13 notice to appear by simply declining to
show up for trial, that is not what he did.5 He appeared and
testified during the first phase of trial, and then, after losing the
verdict, unilaterally decided to absent himself rather than
provide testimony about his net worth during the punitive
damages phase. Had Myllyla been present to testify, Plaintiffs
could at least have questioned him about his financial
circumstances. He chose to deprive them of that opportunity, and
he is therefore estopped from complaining about the lack of
evidence of his financial condition.6


      5 Neither Myllyla nor Plaintiffs address the March 29
notice to appear, which was clearly timely in requesting Myllyla’s
appearance before the April 17 trial date.
      6 Myllyla’s explanation of the reason why he never objected
to Plaintiffs’ notice is revealing. He explains that “if he had
challenged the subpoena, he may have acknowledged that the
subpoena might be [sic] in some manner become effective.” It
appears that Myllyla adopted a deliberate strategy of declining to




                                 10
      B.     Substantial evidence supports the jury’s
             finding that Myllyla engaged in conduct
             warranting punitive damages
       Myllyla claims that the evidence was insufficient to support
a punitive damage award. We review the evidence supporting
punitive damages under the substantial evidence standard.
(Stewart v. Union Carbide Corp. (2010) 190 Cal. App. 4th 23, 34.)
       Punitive damages are permissible on a showing of conduct
amounting to “oppression, fraud or malice.” (Civ. Code, § 3294,
subd. (a).) There was evidence that to avoid inspection of the
Building, Myllyla falsely told the Department that he was not
renting the Building and that it was occupied only by family
members. Myllyla admitted that he lied to the Department to
avoid inspection, and that he chose to operate the Building
illegally because he “couldn’t bring the Building up to code.” His
fraud in dealing with city regulators directly enabled his
violations of habitability standards that led to Plaintiffs’ injuries.
We conclude that there was sufficient evidence of fraud to
support punitive damages under Civil Code section 3294,
subdivision (c)(3).




raise an objection at trial to avoid any order or finding that could
undermine his argument that the notice was invalid. Myllyla’s
gamesmanship deprived the trial court of the ability to address
any claims of actual prejudice from the shortened time that
Plaintiffs set for compliance with the notice, providing further
support for the conclusion that Myllyla is estopped from
benefiting from this strategy on appeal.




                                 11
      C.     The punitive damage awards were not
             excessive
       The only ground that Myllyla presents for his claim that
the punitive damage awards were excessive is that he is not a
wealthy person. He argues that he “earned his living as an
aircraft mechanic, and he had to sell his interest in an airplane
just to reinstate the utilities in 2013.”
       As discussed above, Myllyla forfeited the ability to argue
that Plaintiffs introduced insufficient evidence of his net worth.
Without such evidence, there is also no basis for Myllyla’s
argument that the punitive damage award was too high in
relation to his financial resources. Myllyla has therefore forfeited
that argument as well.
2.     Sufficient Evidence Supports the Jury’s Awards
       of Noneconomic Damages
       Citing selected purported admissions from particular
plaintiffs, Myllyla argues that the evidence does not support the
jury’s award of damages for noneconomic losses. We disagree.
       We review the evidence relating to emotional distress
damages under the substantial evidence standard.7 (Bermudez v.

      7 Myllyla addresses only emotional distress in the context
of Plaintiffs’ claims for intentional infliction of emotional distress.
However, the verdict forms permitted the jury to award damages
for a variety of noneconomic losses, including “physical pain,
mental suffering, anxiety, stress, indignity, humiliation, and
emotional distress.” Moreover, in addition to Plaintiffs’
intentional infliction of emotional distress cause of action, the
jury was permitted to award such damages on Plaintiffs’ claims
for negligence, breach of implied warranty of habitability,
premises liability, negligent failure to provide habitable




                                  12
Ciolek (2015) 237 Cal. App. 4th 1311, 1324 [an award of damages
will not be disturbed if it is supported by substantial evidence].)
Under that standard, we “ ‘view the evidence in the light most
favorable to the prevailing party, giving it the benefit of every
reasonable inference and resolving all conflicts in its favor.’ ”
(Bickel v. City of Piedmont (1997) 16 Cal. 4th 1040, 1053.) Our
task “begins and ends with the determination as to whether, on
the entire record, there is substantial evidence, contradicted or
uncontradicted,” which will support the verdict. (Bowers v.
Bernards (1984) 150 Cal. App. 3d 870, 873–874.) Substantial
evidence is any evidence that is “ ‘reasonable in nature, credible,
and of solid value.’ ” (People v. Bassett (1968) 69 Cal. 2d 122, 139.)
       Myllyla argues that a number of the plaintiffs testified that
they experienced emotional distress from events that occurred
prior to the period covered by the statute of limitations.8
However, while Plaintiffs could not recover emotional distress
damages directly stemming from events outside the permissible
dates, the jury could reasonably consider the effect of such events
on Plaintiffs’ sensitivity to conditions in the Building during the
statutory period. For example, as the trial court observed in


premises, and nuisance. Because we find that Plaintiffs
adequately supported their emotional distress claims, we need
not consider whether the noneconomic damages are supported by
other types of injury (such as, for example, physical pain and
discomfort from insect bites).
      8 The special verdict form instructed the jury on the
operative period to consider for each cause of action. The jury
was instructed that it could award damages for noneconomic
losses from September 14, 2014, to February 26, 2015 (the date
Myllyla sold the Building).




                                 13
denying Myllyla’s motion for a new trial, the jury could infer that
plaintiff Theresa Ramos’s traumatic experience in having a
cockroach removed from her ear before the statutory period made
her more prone to emotional distress from the presence of
cockroaches in the Building during the period for which the jury
was permitted to award noneconomic damages. (See Sanchez v.
Kern Emergency Medical Transportation Corp. (2017) 8
Cal.App.5th 146, 168 [“ ‘[A] tortfeasor may be held liable in an
action for damages where the effect of his negligence is to
aggravate a preexisting condition or disease’ ”].)
      As discussed below, the record contains sufficient evidence
that each Plaintiff experienced conditions in the building causing
emotional distress for which the jury was permitted to award
damages.
      Jose Chuc9
      Jose testified that about 20 people lived in the Building,
and they all shared the same bathroom. The condition of the
Building was “very bad.” The windows were dirty and could not
be opened; there were many roaches and rats and bedbugs; and
the bathroom was rarely cleaned. Living in those conditions
made him “very angry.” The conditions affected him “[v]ery
badly,” but he “didn’t have any other way to live elsewhere.”
      When asked whether his bad feelings went away after the
water and power were turned on (i.e., before the statutory
period), Jose, answering through an interpreter, said, “Yes.”
However, in apparent contradiction, he immediately added,
“[b]ecause it remains, the discomfort, the anger, and there was


      9 Where parties share the same last name, for clarity we
refer to them by their first names. No disrespect is intended.




                                14
nothing else I could do.” He said that his feelings remained
“almost since the beginning of 2012 and forward.”
       Ofelia Argaez De Chuc
       Ofelia lived in the Building with her husband, Jose. She
also testified about the presence of roaches, bedbugs, rats, and
cats. She was terrified of the rats.
       Myllyla cites one question and answer exchange on cross-
examination for the claim that Ofelia disclaimed any basis for
emotional distress damages. Myllyla’s counsel asked, “[A]s to the
emotional disabilities, did you have any emotional disabilities or
injuries resulting from anything that happened before Mr. Myllya
[sic] sold the building in February 2015?” She responded, “No.”
Counsel then asked, “So you are not claiming damages for
emotional distress at this time; is that correct?” She answered,
“Yes.”
       We agree with the trial court that this exchange was
ambiguous. Interpreted in the light most favorable to Ofelia, she
might have understood the phrase “ ‘emotional disabilities or
injuries’ ” to refer to a physical condition. And her answer “yes”
to the negatively phrased question, “So you are not claiming
damages for emotional distress,” could have meant that she did
claim such damages. That interpretation is consistent with
Ofelia’s clear answer during direct examination that she was in
fact “claiming emotional distress as a result of living in that
Hartford building.”
       Ofelia offered further ambiguous testimony during the
redirect and recross-examinations concerning her emotional
distress. Her testimony suggests that she was confused by the




                               15
questions.10 We interpret her testimony in the light most
favorable to Ofelia as the prevailing party, and conclude that it
supports the finding that she suffered emotional distress from
conditions in the Building.
       William Garcia
       Garcia testified that he had no screen on his window and
the shared bathroom was always dirty. Water also leaked from
the upstairs bathroom. For a time the toilet clogged two or three
times a week. The bathroom had mold.
       The Building had cats, ants, and roaches. Garcia had to
put something under the door to his room to prevent the roaches
from entering. The ants bit him when he was in bed. Garcia felt
sad and angry because of the roaches. He was embarrassed to
live in the Building.
       Conditions in the Building prevented Garcia from sleeping
well, which affected his work.
       Myllyla cites portions of Garcia’s deposition read during
cross-examination in support of the claim that Garcia’s emotional
distress stemmed from discrimination rather than conditions in
the Building. However, Garcia explained that the discrimination
concerned how Myllyla “had us living there.”
       Gilbert Martinez and Barbee Arocho
       Martinez and Arocho lived together in the Building. They
had moved out of state at the time of trial and so testified
through their depositions.

      10 For example, on redirect counsel asked again if Ofelia
was “claiming emotional distress in this case as a result of the
defendant’s actions.” She answered, “No.” But when counsel
asked whether she was “sure about that,” she said, “No.” She
then testified that Myllyla’s actions made her “upset” and “sad.”




                                16
       Martinez testified that, while Myllyla owned the Building,
the termite damage was bad enough that, if you leaned on the
wood, “your rear end would go through.” There were roaches.
       When asked if he suffered “extreme” emotional distress
when Myllyla owned the Building, Martinez responded, “Just
being worried since the first time we had words about the
Building.” He testified that his emotional distress with Myllyla
did not continue, but also said that his condition was “just being
mad all the time.”
       Arocho moved into the Building in 2014. Roaches came out
of other rooms and she bought a can of Raid to kill them. When
the water was shut off in 2014, she had to pay Myllyla’s
daughter, who lived next door, for buckets of water. When asked
if she suffered emotional distress, she responded, “Well, wouldn’t
you if you have to take a shower in a bucket?” She was asked
again if she suffered emotional distress during that time and
responded, “I think everybody did.”
       Levi Anonuevo
       Anonuevo had no sink in his room, so he had to wash his
dishes outside where “everyone use it.” He had no heat, and
therefore supplied his own heater. The shared bathroom was
moldy. There were fruit flies, bedbugs, and many cockroaches.
He found them on his furniture and in his appliances. That
problem persisted throughout the time he lived in the Building.
       The cockroaches and the flies made him “feel sick.” The
smell from the cats was “horrifying.” When the water was out,
Anonuevo was also forced to buy buckets of water from Myllyla’s
daughter.
       Anonuevo testified that when he was living in the Building,
“I was terrified all the time, so I just stay in my room. I just—




                               17
when I go out, I go straight to the store and go back to my room.
I don’t hang around the house.”
       Froilan Hernandez Lorenzo
       Lorenzo washed his dishes outside with everyone else. The
shared bathroom was “horrible”—deteriorated and the walls had
mold. Water seeped up. There were mosquitoes, flies,
cockroaches, and spiders. He testified that he has “a phobia of
cockroaches because of how dirty they are—or when you go to
sleep, they would come on the bed. And it was like you were
terrified because, I mean, they were these big cockroaches. And,
you know, that just—you would be under fear all the time
because, you know, even if you kept it clean, they would always
come back up again.” He could sometimes feel the cockroaches on
his feet when he was in bed.
       On cross-examination, Myllyla’s counsel impeached
Lorenzo with a portion of his deposition in which he initially
testified that his only emotional distress was the inability to
sleep well because of the smell of cigarettes. After a break, he
then expanded his deposition testimony to include distress from
cockroaches, cat noise, and dampness in his room.
       As the trial court noted, despite this impeachment,
Lorenzo’s trial testimony was sufficient to support the conclusion
that he suffered emotional distress from conditions in the
Building, particularly his traumatic fear of cockroaches.
       Teresa De Jesus Ramos
       After moving into the Building, Ramos noticed the
cockroaches. In 2012 or 2013, she had a cockroach removed from
her ear. She continued to see cockroaches in the Building after
that experience. That made her feel bad. “I was sad. I was
frustrated because of all the experiences that I lived there.”




                               18
There were times when she felt cockroaches walking on her head
as she was sleeping. She sometimes got a rash. She felt
“frustrated” and “helpless.”
       Roberto Melendez
       Melendez testified that the bathroom was in a very bad
condition. The toilet was often clogged, and there were “holes
that were starting to form on the floor because of the water that
was very dirty.” There was a lot of mold.
       He, too, paid Myllyla’s daughter for buckets of water when
the water was out.
       Melendez had problems in the Building with cats under the
Building, ticks, rats, and cockroaches. The roaches were there for
the entire time he lived in the Building. He had allergies to the
cockroaches, which made him feel “a little bit awful.”
       As these summaries show, some testimony from some
Plaintiffs was ambiguous as to whether they suffered, or were
claiming damages from, “emotional distress.” The ambiguities
could have stemmed from confusion about the meaning of the
term “emotional distress” or what the Plaintiffs’ precise legal
claims were. In some cases, the confusion was probably
exacerbated by translation difficulties. However, each of the
Plaintiffs testified about his or her negative experiences from
conditions in the Building. The evidence at trial clearly described
conditions that would naturally result in emotional distress. The
jury’s awards of noneconomic damages for each plaintiff were
modest. We therefore conclude that those damages are amply
supported by the evidence.




                                19
3.     The Trial Court Acted Within Its Discretion in
       Declining to Offset Damages with the Amounts
       from Prior Settlements
       Myllyla argues that the trial court erred in denying his
motion to offset the amount of the damages that the jury awarded
with sums that other defendants paid in settlement before trial.
We review the trial court’s ruling declining to offset the damages
under section 877 for abuse of discretion. (Hellam v. Crane Co.
(2015) 239 Cal. App. 4th 851, 863.)
       Section 877 provides that, where a release or dismissal is
given in good faith before verdict to “one or more of a number of
tortfeasors claimed to be liable for the same tort,” it has the effect
of reducing the claims against the others in the amount
stipulated “or in the amount of the consideration paid for it,
whichever is the greater.” (§ 877, subd. (a), italics added.) The
trial court concluded that no offset was appropriate in this case
because Myllyla was liable for torts different from those the
settling defendants allegedly committed.
       We find no abuse of discretion in that ruling. The trial
court observed that Myllyla and the settling defendants owned
the Building during different time periods. Myllyla sold the
Building to the settling defendants on February 26, 2015. The
operative Complaint alleged that Myllyla and the settling
defendants owned the Building at different times. And, crucially,
the verdict forms directed the jury to award damages against
Myllyla only for the time period in which he owned the Building.
       The jury is presumed to follow the directions it is given.
(Cassim v. Allstate Ins. Co. (2004) 33 Cal. 4th 780, 803.) The trial
court therefore reasonably concluded that the damages awarded
against Myllyla were not for the same torts that the settling




                                 20
defendants allegedly committed. (See Carr v. Cove (1973) 33
Cal. App. 3d 851, 854 [“Ordinarily, no danger of a double recovery
exists where separate tortfeasors cause separate injuries”].)
4.     Myllyla Has Failed to Show that the Jury’s
       Verdict Was a Result of Misconduct or Unfair
       Prejudice
       Myllyla makes a perfunctory argument that Plaintiffs’
repeated references to him as a liar during trial were improper
and must have resulted in unfair prejudice. Myllyla points to no
evidence of juror misconduct, and therefore has no basis for an
argument that the jury actually reached its verdict through
improper means. (People v. Bryant (2011) 191 Cal. App. 4th 1457,
1470–1471 [trial court should not have reached the merits of a
jury misconduct claim without any admissible evidence of such
misconduct].)
       We also reject Myllyla’s argument that references to him as
a liar during trial and argument were unfairly prejudicial. The
record shows that he in fact repeatedly lied about relevant facts.
Testimony, including Myllyla’s own admissions, established that
he lied to the Department to avoid inspection of the Building.
Myllyla also admitted to lying during his testimony at trial.
Plaintiffs’ references to and comments on this untruthful conduct
were therefore supported by the record and were within the fair
range of advocacy.




                               21
                        DISPOSITION
      The judgment is affirmed. Plaintiffs are entitled to their
costs on appeal.
      CERTIFIED FOR PUBLICATION.




                                     LUI, P. J.
We concur:




      ASHMANN-GERST, J.




      CHAVEZ, J.




                                22